COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CYNTHIA CHAPARRO,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00290-CR

Appeal from the

Criminal District Court No. One

of El Paso County, Texas

(TC# 20080D01513)

O P I N I O N

 A jury convicted Appellant, Cynthia Chaparro, of possession of marijuana, in the amount of
2,000 pounds or less but more than 50 pounds, and in accordance with an agreement between the
parties, the trial court assessed punishment at four years confinement, probated for four years. (1)
Appellant brings four issues on appeal, challenging the sufficiency of the evidence, the admission
of extraneous offenses, and the imposition of an unreasonable probation condition.  We affirm.
BACKGROUND

 On March 12, 2008, Appellant attempted to cross the Paso Del Norte Bridge, an international
port of entry connecting Juarez, Mexico, with El Paso, Texas, in a 1998 Ford Mustang, with fifty-nine bundles of marijuana.  When she entered the inspection lane, Appellant met Border Protection
Officer Israel Martinez.  After noting that Appellant was the sole occupant in the vehicle, Officer
Martinez verified that the license plate matched that displayed on his automatic license-plate scanner. 
Upon inquiry, Appellant told the officer that she had been in Juarez for about three to four hours
visiting her aunt.  When Officer Martinez inquired about the vehicle, Appellant responded that the
car belonged to her boyfriend, that she had the car for about two months, that no one else drove the
car but her, and that no work had been done to the car.  Appellant then presented the officer with a
Texas title and bill of sale for the car.  Officer Martinez thought the documents were "odd" as the
title was issued in 1991, and the bill of sale was dated 1994, but the car itself was a 1998 model. 
Appellant told the officer that she was not bringing anything from Mexico into the United States, and
after inspecting the trunk and finding no personal items, which is generally expected of someone
driving a car for two months, Officer Martinez noted that Appellant's demeanor changed.  She was
more somber and serious, and as one leg bounced up and down, she grasped at the steering wheel
"like if she was driving 50, 60 miles an hour . . . ."  Noting that Appellant's behavior indicated
nervousness and was consistent with someone trying to lie or hide something, Officer Martinez
checked the car's border-crossing history and found that it had no prior crossings.  At that point, the
officer chose to refer Appellant to Border Patrol Officer Jose Arzate for a secondary inspection.
	Again, Appellant told Officer Arzate that the car belonged to her boyfriend, but contrary to
her earlier assertions before Officer Martinez, Appellant claimed that she was coming from her
boyfriend's house in Juarez.  During Officer Arzate's interview, Appellant became more nervous
and she had a blank stare.  Consequently, the officer asked Appellant to exit the vehicle and
requested a canine inspection.  The canine alerted, by sitting, to the driver-side door and the rear-seat
area of the vehicle.  Brown-taped bundles of marijuana, weighing 62.65 pounds, were then found
under the rear-seat cushion of the car.  The wholesale price for the marijuana was between $200 and
$250 per pound, or $12,530 to $15,662 for the lot.
	Appellant later gave a written statement, which alleged that she was in Juarez at her dad's
house when, at 2 p.m., her boyfriend called and told her to get ready as they were going to El Paso. 
According to Appellant, she had "barely" met her boyfriend two weeks before, who told her that his
father owned a car lot in Juarez and that they also had an office in El Paso where customers "fix the
papers for the cars."  Appellant then claimed that her boyfriend picked her up and they drove to the
bridge.  However, just a few blocks before the bridge, she contended that her boyfriend stopped at
the Consulate and told her to take the car and that he would meet her in El Paso.  Her boyfriend told
her that she should not have any trouble at the bridge.  Appellant then drove the car to the bridge.
She denied knowing the car contained drugs or that it was stolen.
	Her testimony at trial followed her statement.  Appellant further stated that she drove the
Mustang for the first time on March 12, 2008, and denied that she told Officer Martinez that she had
been driving the car for two months.
SUFFICIENCY OF THE EVIDENCE
	Appellant's first issue challenges the legal sufficiency of the evidence, and her second issue
challenges the factual sufficiency of the evidence.  According to Appellant, the evidence presented
failed to link her to the marijuana found in the vehicle.  We disagree.
Standard of Review
	In determining the legal sufficiency of the evidence, we view all of the evidence in the light
most favorable to the verdict and determine whether, based on the evidence and reasonable
inferences therefrom, any rational trier of fact could have found the defendant guilty of the offense
beyond a reasonable doubt.  See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d
560 (1979); Lane v. State, 151 S.W.3d 188, 191-92 (Tex. Crim. App. 2004).  In a factual-sufficiency
review, however, we view all of the evidence in a neutral light and ask whether the jury was
rationally justified in finding guilt beyond a reasonable doubt.  Roberts v. State, 220 S.W.3d 521,
524 (Tex. Crim. App. 2007); Watson v. State, 204 S.W.3d 404, 415 (Tex. Crim. App. 2006). 
Evidence is factually insufficient when the evidence supporting the conviction is so weak that the
verdict seems clearly wrong and manifestly unjust, or when the evidence supporting the conviction
is outweighed by the great weight and preponderance of the contrary evidence so as to render the
verdict clearly wrong and manifestly unjust.  Roberts, 220 S.W.3d at 524.  Under either standard,
we defer to the jury's determination of the credibility of the witnesses and the weight to be given the
testimony.  See Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App. 2008); Sharp v. State, 707
S.W.2d 611, 614 (Tex. Crim. App. 1986).
	To prove unlawful possession of a controlled substance, the State was required to prove that:
(1) the accused exercised control, management, or care over the substance; and (2) the accused knew
the substance possessed was contraband.  Evans v. State, 202 S.W.3d 158, 161 (Tex. Crim. App.
2006).  Regardless of whether the evidence is direct or circumstantial, it must establish that the
accused's connection with the drugs was more than just fortuitous.  Id.  Although mere presence at
the location where the drugs are found is insufficient, by itself, to establish actual care, custody, or
control of the drugs, presence or proximity, when combined with other evidence, either direct or
circumstantial (e.g., "links"), may well be sufficient to establish that element beyond a reasonable
doubt.  Id. at 162.
	In determining whether sufficient evidence links an accused to the contraband, we consider
several factors, including:  (1) the accused's presence when a search is conducted; (2) whether the
contraband was in plain view; (3) the accused's proximity to and the accessibility of the narcotic;
(4) whether the accused was under the influence of narcotics when arrested; (5) whether the accused
possessed other contraband or narcotics when arrested; (6) whether the accused made incriminating
statements when arrested; (7) whether the accused attempted to flee; (8) whether the accused made
furtive gestures; (9) whether there was an odor of contraband; (10) whether other contraband or drug
paraphernalia were present; (11) whether the accused owned or had the right to possess the place
where the drugs were found; (12) whether the place where the drugs were found was enclosed; (13)
whether the accused was found with a large amount of cash; and (14) whether the conduct of the
accused indicated a consciousness of guilt.  Evans, 202 S.W.3d at 162 n.12.  In conducting our
review, we are mindful that it is not the number of links that is dispositive, but rather the logical
force of all of the evidence, both direct and circumstantial, that links an accused to the drugs.  Id. at
162.
Application
	Here, Appellant was present when the search was conducted, the marijuana was found hidden
under the backseat, Appellant's position in the car was in close proximity to the concealed drugs,
Appellant was alone and in exclusive possession of the vehicle, and her conduct, i.e., nervousness
and inconsistent statements, indicated a consciousness of guilt.    See, e.g., Gant v. State, 116 S.W.3d
124, 131-32 (Tex. App.-Tyler 2003, pet. ref'd) (finding links where appellant was in possession of
the vehicle, was present when the drugs were found, and was in close proximity to the drugs);
Menchaca v. State, 901 S.W.2d 640, 651 (Tex. App.-El Paso 1995, pet. ref'd) (finding appellant's
ownership or exclusive possession of the vehicle and nervousness linked him to the contraband);
Hurtado v. State, 881 S.W.2d 738, 743-44 (Tex. App.-Houston [1st Dist.] 1994, pet. ref'd) (finding
links where appellant was the driver and sole occupant of the car, the contraband, which was
underneath the passenger seat, was accessible by him, and appellant was nervous and exhibited
unusual conduct).  Additionally, a large and valuable amount of marijuana was found, appraised
between $12,530 and $15,662.  See Willis v. State, 192 S.W.3d 585, 593 (Tex. App.-Tyler 2006, pet.
ref'd); Robinson v. State, 174 S.W.3d 320, 328-29 (Tex. App.-Houston [1st Dist.] 2005, pet. ref'd)
(cases finding link when a large and valuable amount of contraband was found).  After reviewing
the evidence in the light most favorable to the verdict, we believe there was legally sufficient
evidence from which the jury could find, beyond a reasonable doubt, that Appellant exercised care,
custody, control, or management over the marijuana and knew that the substance she possessed was
marijuana.  Appellant's first issue is overruled.
	Further, after reviewing all of the evidence in a neutral light, we do not believe that the
evidence was factually insufficient.  Although Appellant claimed the car belonged to her boyfriend
and that she first drove the car on March 12, 2008, the jury, as the sole judge of the credibility of the
witnesses, could have chosen to disbelieve Appellant, especially when the evidence tended to show
that she gave inconsistent statements to each officer about where she was coming from.  See Hooper
v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (stating that the appellate courts, in conducting
a sufficiency analysis, should defer to the "responsibility of the trier of fact to fairly resolve conflicts
in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate
facts").  Appellant also argues that her nervous behavior was but a tenuous link.  Although
nervousness may be a tenuous link as "most people are somewhat nervous when confronted by a
police officer," Jenkins v. State, 76 S.W.3d 709, 713 n.3 (Tex. App.-Corpus Christi 2002, pet. ref'd),
we believe the "logical force of all of the evidence" sufficiently links Appellant to the drugs.  See
Evans, 202 S.W.3d at 162 (holding it is "not the number of links that is dispositive, but rather the
logical force of all of the evidence").  Lastly, Appellant notes that she only had $20 cash on her
person, which is not a large amount.  However, pointing out a possible link that was not established
does not negate the other links that were established.  See Lair v. State, 265 S.W.3d 580, 588 (Tex.
App.-Houston [1st Dist.] 2008, pet. ref'd) ("Further possible links that do not exist, however, do not
negate the links that are present.").  Accordingly, we find the evidence factually sufficient to support
the jury's findings that Appellant exercised care, custody, control, or management over the marijuana
and knew the substance she possessed was marijuana.  Appellant's second issue is overruled.
EXTRANEOUS OFFENSES
	Appellant's third issue asserts that the trial court erred by admitting extraneous offenses in
violations of Rules 403 and 404(b) when the State's proffered evidence through Officer Martinez's
testimony and the documents he examined, i.e., the title and bill of sale for the car, which suggested
that she committed two other crimes, namely, possession of fraudulent papers and driving a stolen
car.  The State responds that Appellant's complaints are not preserved for our review.  We agree.
Underlying Facts
	After Officer Martinez testified that Appellant provided a title and bill of sale for his
inspection, Appellant asked to approach the bench.  According to Appellant, the prosecutor was
attempting to "get into an extraneous offense" of which she was not provided notice.  The prosecutor
replied that Appellant was referring to whether the car was stolen, and Appellant agreed that was
what she was alluding to and objected under Rule 403.  However, the prosecutor argued that whether
the car was stolen was not an extraneous offense but part of the facts of the case and constituted
same transactional, contextual evidence.  The trial court noted that the evidence was simply a factor,
among the multiple others discussed, that the officer considered in determining whether further
investigation was necessary and overruled the objection.  Officer Martinez then testified that he
found the documents "odd" because the vehicle was a 1998 Mustang and the title was dated 1991,
and the bill of sale was dated 1994.  He did not refer to the documents as fraudulent or testify that
based on those documents, he believed the car was stolen.  When the State then proffered the
documents for admission, Appellant objected again under Rules 401 and 403.  The trial court
overruled the objections, noting that it was "reiterat[ing] its prior ruling under [Rule] 403," and
admitted the documents.  Later, when the prosecutor proffered Appellant's statement, which
acknowledged that she did not know that the car was stolen, Appellant raised no objections. 
Similarly, when Appellant testified, she denied knowing that the car was stolen or that the car's
papers were "fake."
Law
	To preserve a complaint for appellate review, the complaining party must raise her objection
before the trial court and obtain an adverse ruling thereon.  See Tex. R. App. P. 33.1(a).  Moreover,
that party must object each time the objectionable evidence is offered.   Fuentes v. State, 991 S.W.2d
267, 273 (Tex. Crim. App.), cert. denied, 528 U.S. 1026, 120 S. Ct. 541, 145 L. Ed. 2d 420 (1999);
Ethington v. State, 819 S.W.2d 854, 858-59 (Tex. Crim. App. 1991).  Further, even if a trial court
errs in admitting evidence, that error is cured when the same evidence is admitted elsewhere without
objection.  See Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998).
Application
	Here, Appellant never objected to the admission of the documents on grounds that they
constituted an extraneous offense for possession of fraudulent documents.    Rather, she objected that
those documents suggested another extraneous offense, that is, that she was driving a stolen car.   
As Appellant's fraudulent-possession complaint was never presented to the trial court, we find that
she has not preserved that issue for our review.  See Goff v. State, 931 S.W.2d 537, 551 (Tex. Crim.
App. 1996) (finding error not preserved when "Appellant's trial objections in no way specifically
alerted the trial judge to the alleged error of which he now complains"); Schultze v. State, 177
S.W.3d 26, 41 (Tex. App.-Houston [1st Dist.] 2005, pet. ref'd) (complaint on appeal must comport
with the objection made at trial).  Further, although Appellant objected under Rule 403 that the
alleged stolen-car extraneous testimony was inadmissible when the title and bill of sale were
admitted into evidence, she failed to object when the same evidence was admitted by her written
statement and live testimony.  Thus, Appellant has failed to preserve her stolen-car complaint for our
review.  See Fuentes, 991 S.W.2d at 273; Ethington, 819 S.W.2d at 858-60 (cases finding error not
preserved when appellant failed to object each time the objectionable evidence was offered).  Finally,
even if the documents could be interpreted as extraneous offenses and the trial court erred by
overruling Appellant's objections to the same - an issue we do not reach - because the same
evidence came in through Appellant's written statement and testimony without objection, any error
was cured.  See Leday, 983 S.W.2d at 718; Meza v. State, 153 S.W.3d 238, 241 (Tex. App.-El Paso
2004, no pet.) (overruling of an objection to evidence is not reversible when other such evidence was
admitted without objection).  Accordingly, we overrule Appellant's third issue.
PROBATION CONDITION
	Appellant's fourth and final issue challenges a condition of her probation.  Specifically,
Appellant asserts that the trial court's condition that she not visit Mexico is unreasonable.  However,
Appellant never objected to this condition when her probation was imposed, nor did she attempt to
file a motion to modify her probation conditions, asserting that the travel restriction to Mexico was
unreasonable.  Having never complained to the trial court of the condition, she may not challenge
it for the first time on appeal.  See Speth v. State, 6 S.W.3d 530, 534 (Tex. Crim. App. 1999); Meza,
153 S.W.3d at 242 (cases holding appellant may not complain about conditions of probation for the
first time on appeal).  Appellant's fourth issue is overruled.
CONCLUSION
	Having overruled Appellant's issues, we affirm the trial court's judgment as reformed.

						GUADALUPE RIVERA, Justice

May 28, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)
1.   We pause to note that the written judgment reflects that the jury assessed punishment.  However, this is
contrary to the record.  Thus, we reform the clerical error in the written judgment to reflect that the trial court
assessed punishment.